Name: Council Directive 87/487/EEC of 22 September 1987 amending Directive 80/1095/EEC laying down conditions designed to render and keep the territory of the Community free from classical swine fever
 Type: Directive
 Subject Matter: environmental policy;  health;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 1987-10-03

 Avis juridique important|31987L0487Council Directive 87/487/EEC of 22 September 1987 amending Directive 80/1095/EEC laying down conditions designed to render and keep the territory of the Community free from classical swine fever Official Journal L 280 , 03/10/1987 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 24 P. 0154 Swedish special edition: Chapter 3 Volume 24 P. 0154 *****COUNCIL DIRECTIVE of 22 September 1987 amending Directive 80/1095/EEC laying down conditions designed to render and keep the territory of the Community free from classical swine fever (87/487/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 87/230/EEC of 7 April 1987 amending Directive 80/1095/EEC and Decisions 80/1096/EEC and 82/18/EEC with regard to the duration and the financial areas of measures for the eradication of classical swine fever (1), and in particular Article 2 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Council Directive 80/1095/EEC (5) lays down that Member States which are not officially swine fever-free must carry out national programmes with a view to eradicating the disease during a six-year period; Whereas, pursuant to Article 2 of Decision 87/230/EEC, the Council is to decide in particular on the necessary measures which must be implemented by the Member States in order to achieve the eradication of classical swine fever in the Community; whereas such measures are likely to have repercussions on the entire set of Community regulations adopted to date with regard to animal health policy problems in the trade of animals and meat; whereas in order to guarantee the effectiveness of these measures, the provisions of these regulations should be amended as appropriate; Whereas, because of a serious outbreak of classical swine fever in their territory during the period covered by Directive 80/1095/EEC, certain Member States have experienced difficulties in completing their eradication programme; Whereas the disease has, thanks to the measures adopted to combat it, in particular the setting-up of vaccination areas, been brought under control; whereas, therefore, the Member States concerned could continue to implement the control operations with a view to making the territories in question free from classical swine fever and whereas an additional four-year period is therefore required; whereas these measures may prove necessary in those Member States from which the disease has already been eradicated; Whereas in the light of those developments provision should be made for coordinating the arrangements for discontinuing systematic vaccination where that type of vaccination is performed; Whereas the establishment and maintenance of officially swine fever-free or swine fever-free Member States or parts of Member States will contribute to the free movement of live pigs and pigmeat as well as to improvements in the productivity of breeding herds and, as a result, to the income of those working in this sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 80/1095/EEC is amended as follows: 1. In Article 2: - in point 1, second indent, 'in the preceding 12 months' is inserted after 'there are no pigs which have been vaccinated against swine fever,' - in point 2, second subparagraph and in point 3, second subparagraph, 'in the preceding 12 months' is inserted after 'in which the following contain no pigs which have been vaccinated against swine fever'. 2. The following Article is inserted: 'Article 3a 1. Any Member State which is not officially swine fever-free upon completion of the measure specified in Article 3 shall prepare a new plan for completing the eradication of the disease. 2. The period for implementing the new plan shall be such that the total period for implementing the measures specified in Article 3 and in this Article is 10 years. The new plan must meet the requirements laid down in Article 4a and be approved in accordance with Article 5 (3) of Decision 80/1096/EEC (1). (1) OJ No L 325, 1. 12. 1980, p. 5.' 3. The following is inserted: 'Article 4a 1. The new plan referred to in Article 3a must be designed to ensure that, upon expiry of the period specified, the territory of the Member State concerned will be officially free from classical swine fever. 2. The new plan must specify as appropriate: (a) in the case of regions where vaccination has been performed for upwards of one year: - the number of holdings selected for the purpose of obtaining samples which are representative of the region concerned, and the number of pigs in each holding, - the number of piglets which have been produced by vaccinated sows on those holdings and which will not be vaccinated, - the number and type of the tests which those piglets will undergo over a six-month period with a view to detecting whether or not the classical swine-fever virus is present, - that vaccination must be discontinued if the test referred to in the third indent reveal that the classical swine-fever virus is not present, and the date on which the prohibition is likely to take effect; (b) in the case of regions where vaccination has been performed for less than 12 months: - the date of commencement of vaccination, - the likely date on which the measures referred to in subparagraph (a) will be implemented; (c) in the case of Member States or parts of territories in which vaccination has been suspended but which are not yet officially swine fever free: - the number of herds (breeding, multiplier, mixed and fattening herds) in which spot checks will be carried out, - the total number and description of the tests carried out on those herds each year, - the number of spot serological tests which will be carried out each year on slaughter pigs at the time of slaughter. 3. The Member States concerned shall notify the Commission of the forecast annual expenditure on the new plan in respect of the period from 1 January 1988.' 4. Article 6 (1) is replaced by the following: 'Member States shall, in accordance with Article 5 (1) of Decision 80/1096/EEC, forward to the Commission the plans provided for in Article 3 or, in accordance with Article 5 (1) (a) of that Decision, the new plans provided for in Article 3a'. 5. The following is added to Article 6 (2): 'The new plans shall be approved in accordance with the procedure set out in Article 5 (3) of Decision 80/1096/EEC.' 6. In Article 6 (3), first and second lines, 'or in any other part of the Community territory' is inserted after 'in their territories.' 7. Article 8 (1) is supplemented by the following: 'Similarly, any Member State which, during the whole period laid down in Article 2 (1) of Decision 80/1096/EEC, loses its status as officially swine fever-free, may avail itself of Article 3a (1) provided the execution of its plan does not extend beyond the duration of the supplementary measures.' 8. The following Article 12a is inserted: 'Article 12a Member States shall bring into force the laws, regulations and administrative provisions necessary for the implementation of the new eradication plans referred to in Article 3a approved in accordance with Article 5 (3) of Decision 80/1096/EEC on the date laid down by the Commission in its Decision approving the said plans.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 22 September 1987. For the Council The President L. TOERNAES (1) OJ No L 99, 11. 4. 1987, p. 16. (2) OJ No C 295, 21. 11. 1986, p. 5. (3) OJ No C 76, 23. 3. 1987, p. 169. (4) OJ No C 83, 30. 3. 1987, p. 3. (5) OJ No L 325, 1. 12. 1980, p. 1.